MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Jun 26 2018, 9:16 am
this Memorandum Decision shall not be
                                                                            CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Kelly A. Loy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Amanda Jo Baker,                                         June 26, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         42A01-1710-CR-2510
        v.                                               Appeal from the Knox Superior
                                                         Court
State of Indiana,                                        The Honorable Gara U. Lee,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         42D01-1512-F6-355



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018            Page 1 of 7
[1]   Amanda Jo Baker appeals her conviction for Level 6 Felony Domestic Battery, 1

      arguing that the evidence is insufficient to support the conviction. Finding the

      evidence sufficient, we affirm.


                                                     Facts
[2]   On November 16, 2015, Baker had been on the phone with the gas company

      trying to get the gas turned on in the home she shared with her then-husband,

      N.B.; she got into an argument with the gas company representative. N.B.

      confronted Baker about how she was behaving on the phone. N.B. grabbed the

      phone out of her hand and began pushing Baker, who pushed back, and they

      then engaged in a mutual altercation, pushing and hitting each other. At one

      point, Baker pushed N.B., who was crying, to the floor. At another point, N.B.

      grabbed Baker by the hair and tried to drag her out of the house. He then

      disengaged and went to the basement because he was afraid he was going to

      hurt Baker. Baker followed him into the basement and hit him. Baker then left

      the home, and N.B. called the police.


[3]   Vincennes City Police Officer Jordan Christie responded to the dispatch. He

      found the front door open and saw N.B. signaling him to come into the home.

      Officer Christie observed a table and a broken chair in a dining area and an

      infant, later determined to be Baker and N.B.’s eight-month-old daughter,




      1
          Ind. Code § 35-42-2-1.3(a).


      Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018   Page 2 of 7
      sitting on the floor in the living room. N.B. told the officer that Baker had

      assaulted him and that he was in pain.


[4]   About ten minutes later, Baker returned to the residence with her sister. Baker

      was angry and had an abrasion on her nose. Officer Christie stepped onto the

      front porch with Baker and asked her to explain what had happened. She said

      that she and N.B. had an argument that became physical and “they were

      pushing and shoving one another” and hurting each other. Tr. Vol. II p. 154,

      159-60, 190. She admitted that at one point she shoved N.B. to the ground and

      that he was crying, the pushing and shoving began again, and she grabbed him

      by the back of the neck and they fell to the ground, breaking a chair. Baker

      admitted that their child was present during the altercation. Baker did not tell

      the officer that she acted out of self-defense, nor did she act afraid or have

      difficulty approaching N.B. once she returned to the house.


[5]   Officer Christie observed that Baker’s version of events was essentially identical

      to what N.B. had told him earlier. Officer Christie then arrested both Baker

      and N.B. At that point, Baker told Officer Christie that the whole encounter

      was her fault and asked if he could take only her to jail.


[6]   On December 4, 2015, the State charged Baker with Level 6 felony domestic

      battery. By the time of Baker’s September 19, 2017, jury trial, N.B. had pleaded

      guilty to battery for his role in the altercation; Baker and N.B. had finalized

      their divorce; and the Department of Child Services had custody of their

      daughter pursuant to a Child in Need of Services action. At trial, Officer


      Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018   Page 3 of 7
      Christie, Baker, and N.B. testified. The jury found Baker guilty as charged. On

      October 5, 2017, the trial court imposed a thirty-month sentence, with thirty-

      eight days executed and the remainder suspended to probation on home

      detention. Baker now appeals.


                                   Discussion and Decision
[7]   Baker argues that the evidence is insufficient to support her conviction. When

      reviewing the sufficiency of the evidence to support a conviction, we must

      consider only the probative evidence and reasonable inferences supporting the

      conviction and will neither assess witness credibility nor reweigh the evidence.

      Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm unless no

      reasonable factfinder could find the elements of the crime proved beyond a

      reasonable doubt. Id.


[8]   To convict Baker of Level 6 felony domestic battery, the State was required to

      prove beyond a reasonable doubt that Baker knowingly or intentionally touched

      N.B. in a rude, insolent, or angry manner in the presence of a child less than

      sixteen years of age. I.C. § 35-42-2-1.3. On appeal, Baker does not contend

      that the evidence fails to support the statutory elements. Instead, she argues

      that the State failed to disprove her claim of self-defense.


[9]   To prevail on a claim of self-defense, a defendant must show that she (1) was in

      a place where she had a right to be; (2) did not provoke, instigate, or participate

      willingly in the violence; and (3) had a reasonable fear of death or great bodily

      harm. Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002); see also Ind. Code § 35-

      Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018   Page 4 of 7
       41-3-2. When a self-defense claim is raised and finds support in the evidence,

       the State bears the burden of negating at least one of the necessary elements

       beyond a reasonable doubt. Wilson, 770 N.E.2d at 800. The State may meet its

       burden by offering evidence directly rebutting the defense, affirmatively

       showing that the defendant did not act in self-defense, or by relying on the

       sufficiency of the evidence from its case-in-chief. Miller v. State, 720 N.E.2d
696, 700 (Ind. 1999). If a defendant is convicted despite a claim of self-defense,

       we will reverse only if no reasonable person could say that self-defense was

       negated beyond a reasonable doubt. Wilson, 770 N.E.2d at 801.


[10]   In this case, the jury had conflicting evidence to weigh and witnesses’ credibility

       to assess. Specifically, in relevant part, the following testimony was before the

       jury:


           • Officer Christie testified that at the scene, N.B. made a battery complaint
             against Baker. Tr. Vol. II p. 152-53.
           • When Officer Christie first saw Baker, she appeared angry. She did not
             ask for any kind of help, nor did she make any claims about defending
             herself. Id. at 153-54, 155.
           • Baker told Officer Christie that she and N.B. had pushed and shoved one
             another. At one point, she stated that she had shoved him to the ground
             and that he was crying. She also grabbed him by the back of the neck,
             causing them both to fall to the ground and break a chair. Id. at 154.
           • Baker provided her statement to Officer Christie without N.B. present,
             and she had not been present when N.B. gave his version of events to the
             officer. Both initial statements were consistent with one another. Id. at
             155, 170.
           • After Officer Christie arrested both of them, Baker claimed that the
             altercation was all her fault and that N.B. “didn’t do anything[.]” Id. at
             157. Officer Christie did not believe that to be true.

       Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018   Page 5 of 7
    • At one point, Baker told Officer Christie that the injury to her nose
      occurred when she was getting in or out of her sister’s car. Her sister told
      the officer that Baker had the injury at the time she arrived at her sister’s
      house. Officer Christie concluded that Baker was lying. Id. at 166.
    • N.B. testified that he grabbed the phone out of Baker’s hand and they
      then began pushing, hitting, and grabbing each other. At one point, she
      pushed him down as he was crying. Id. at 190-91.
    • N.B. was worried he would hurt Baker, so he left the room and went to
      the basement. She followed him and began hitting him. Id. at 191.
    • Baker testified that N.B. ripped the phone out of her hand and pushed
      her against a wall. She pushed him back to try to get around him, and he
      grabbed her by the hair and threw her to the floor, punching her. Id. at
      219-20. At some point, N.B. dragged her by the hair to get her out of the
      house. He also kicked her. Baker then went to the basement and he
      followed her, pushing her against a wall. She then left the home and
      went to her sister’s house. Id. at 221-22.
    • Baker testified that when she pushed N.B., she was acting in self-defense.
      Id. at 234, 243-44.
    • Baker denied telling Officer Christie that she had pushed N.B. to the
      ground, that she had grabbed him by the neck, or that the altercation was
      mutual. Id. at 240-41. In fact, she denied saying anything at all to
      Officer Christie, claiming that she had denied the whole incident and
      merely stated that nothing had happened. Id. at 246-48.
    • She stated that N.B. was lying when he said that he went to the basement
      first and she followed him. Id. at 239.
    • Baker was pregnant at the time of trial and denied that N.B. was the
      father. She also denied telling anyone else that N.B. was the father. Id.
      at 245. Her sister then testified and said that Baker had told her that
      N.B. was the father. Tr. Vol. III p. 9.
    • Baker’s sister testified that when Baker arrived at her house, she provided
      a version of events that matched what N.B. reported to Officer Christie.
      Id. at 7-8.
    • Officer Christie was re-called to the stand and stated that Baker’s
      testimony did not match what she told him at the scene. Id. at 16-17. He
      also confirmed that Baker did not tell him that she was in fear of being


Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018   Page 6 of 7
               seriously injured, nor did she claim to have acted in self-defense. Id. at
               18.

       In sum, the jury had multiple versions of the altercation to consider. Indeed,

       Baker herself provided multiple versions at the scene. Moreover, there are

       multiple instances in the record of Baker appearing to be dishonest. A

       reasonable jury could have concluded, based on this evidence, that Baker

       participated willingly in the violence, that she had at least one opportunity to

       disengage from the fighting but instead chose to pursue N.B., and that she did

       not have a reasonable fear of death or great bodily harm. See Wilson, 770
N.E.2d at 801 (holding that a “mutual combatant, whether or not the initial

       aggressor, must declare an armistice before he or she may claim self-defense”).


[11]   Baker is correct that there is some evidence in the record supporting her claim

       of self-defense; primarily, it is her own testimony. But there is also evidence in

       the record supporting the State’s argument that Baker did not, in fact, act in

       self-defense. Baker’s argument amounts to a request that we reweigh the

       evidence and second-guess the jury’s assessment of witnesses. We decline to do

       so. The evidence is sufficient.


[12]   The judgment of the trial court is affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 42A01-1710-CR-2510 | June 26, 2018   Page 7 of 7